WOODLEY, Judge.
The offense is drunk driving; the punishment, 3 days in jail and a fine of $100.
The record affirmatively reflects that the judgment of conviction which recites that the defendant appeared and, after being duly admonished by the court as to the consequences thereof, pleaded guilty to the charge and waived a jury, is incorrect, because in fact the defendant did not appear before the court and plead to the charge.
Art. 580 C.C.P. provides in part that the defendant must be personally present at the trial in all cases of misdemeanor when the punishment or any part thereof is imprisonment in jail.
The judgment having been entered without authority of law, the motion for new trial should have been granted. Cooper v. State, 151 Tex.Cr.R. 174, 206 S.W.2d 835, and cases cited; Deen v. State, 149 Tex.Cr.R. 402, 194 S.W.2d 1007, and cases cited.
The judgment is reversed and the cause remanded.